DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 3/4/2022.  Claims 15-34 are presented for examination.  Independent claims 15, 29 were amended and dependent claims 18, 20, 25, 30 were amended.  Claims 1-14 were cancelled.

Allowable Subject Matter


Claims 15-34, after further reconsideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
The Applicant, by amendments, has incorporated allowable subject matters into the rejected base claims.  Also, please refer to the Applicant’s remarks filed on 3/4/2022 for more reasons for allowance.  Accordingly, the limitations of claims 15-34 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612